Title: From Thomas Boylston Adams to William Smith Shaw, 20 June 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
ante 20 June 1802

I have done little else but scribble for three weeks past, either letters of business or friendship, and have not found time to write scarcely a line to you.
I made enquiry for Mr. Jenkins, now Lord Hawkesbury’s work, which you wrote for, but cannot procure it here. Yesterday I delivered to Mr: William Sell two of young Charles Jared Ingersolls tragedy, one for you and one for my Mother. Dickins avers that he made up a complete sett of the Port-folio for Mr: Toon: Johnson and sent it by the post, upon the first complaint made by him. I spoke to him about Mr: Mason also.
When you see Mr: Eben: Gay, please to present him my best regards, and assure him that I shall be always ready to reciprocate the kind of favor he conferred on me some weeks ago; whenever I have an opportunity.
It gives me pleasure to hear that you are so eligibly situated in Boston, since I removed my own office & lodgings. I also feel much better satisfied than before. Mr: & Mrs: Rutter often speak of you & desire to be remembered in my letters.
The family in which I dwell is almost entirely dispersed, the lodgers I mean—Dennie lives out near the bettering house, which you know is close by the Hospital, at his Printer’s, and we see him but seldom—Pearce embarked on board a ship bound for Canton & a trading voyage, on Monday last, & I left the house nearly a fortnight ago.
You will have seen a partial report of the proceedings before the Circuit Court, in the case of Hollingsworth vs Duane—in the Port-folio—I know not who is the reporter, & I disavow it because you might mistake it for mine—The Sentence of the Court was highly dignified and indeed the whole conduct of the Judges during a long Session, reflected great honor upon this newly organized tribunal—If you see the Gazette of the United States the Sentence must have met your eye—Duane’s period is nearly expired.
Your friends here are well—Have you read Abraham Bishop’s Oration? If not, get it. Thomas Paine is a fool to him in point of Demagogic—
I am / Your’s

T B. AdamsRemember me kindly to Mr: & Mrs: Foster.